Title: To Thomas Jefferson from Madame Plumard de Bellanger, 31 July 1789
From: Bellanger, Madame Plumard de
To: Jefferson, Thomas



à St Germain ce 31 juillet de l’année mémo[rable]

Je ne pensois guère Monsieur la derniere fois que j’ay eu l’honneur de vous voir être au moment de quitter si promptement Paris, c’est bien une fuitte qu’il a fallu faire. Que de maux il falloit évitter! Ce fut le lundi 13 vers une heure que je me déterminai après avoir passé la nuit dans un état d’effroy et de douleur tel que le bruit du Canon et des fusillades que j’entendois peut le faire imaginer Je ne voulus pas risquer d’envoyer quelqu’un chés vous Monsieur savoir des nouvelles. Quinze jours avant à la premiere alarme je cherchois à en apprendre parce qu’on pouvoit espérer; cette fois on evittoit de les savoir. Je regrettois en partant de ne pouvoir rien à tout cela et déplorois mon inutilité pour une patrie si brave et si digne. Deux choses nous ont sauvé: l’une le refus fait par les trouppes de tirer, chose sans exemple en france, l’autre la conduitte et la bravoure des Parisiens ce qu’on ne connoissoit point encore. Est il possible Monsieur Neker est en france, à Versailles, dans ses fonctions de Directeur Général, p[eut] t’il tout diriger. Lui même je suis sure n’avoit point prévu la révolution, ni surtout la promptitude avec laquelle tout s’est fait. Il quitta certainement la france le coeur noye dans la douleur de la voir perdüe par les efforts qu’on avoit fait pour lui procurer le bonheur.
Je regrette bien Monsieur les momens d’entretien que j’aurois eu avec vous sur tant de sujets que les affaires présentent et ceux que j’aurois eu avec les personnes de votre societté. Je reste encore ici quelque tems. Si je ne vous invitte pas à me faire l’honneur de m’y venir voir, c’est que vous saves bien que vous êtes tout invitté et que le desir que je vous en ay témoigne souvent n’a pas servi à lever les obstacles qui s’y opposoient; mandés moi au moins de vos nouvelles et Recevés je vous prie l’assurance des sentimens avec lesquels j’ay l’honneur d’être Monsieur Votre tres humble et tres obte. servte.,

Plumard Bellanger

